OPINION OF THE COURT
PER CURIAM:
The District Court dismissed,Count 1 of the plaintiffs’ Complaint as well as its counterclaim and granted the defendants’ motions for summary judgment as to the three other counts of the Complaint.
On this appeal the plaintiffs challenge only the summary judgments entered. They urge that the District Court applied erroneous legal standards in making its disposition, and further, that existence of genuine issues as to material facts precluded entry of summary judgments on the three concerned counts of the Complaint.
On review of the record we cannot subscribe to the plaintiffs’ contentions which are exhaustively considered and decided in the District Court’s Opinion, reported at 290 F.Supp. 978 (E.D.Pa. 1968).
The Order of the District Court, dated and filed October 14, 1968, will be affirmed.